Citation Nr: 0602495	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

A hearing was held at the RO in June 2001 before a local 
hearing officer.  A transcript of the proceeding is of 
record.

The Board remanded the case to the RO in November 2003 for 
development of the evidence.  The development requested on 
remand was completed, and the case was returned to the Board 
for continuation of appellate review.  

The veteran has provided several statements indicating that 
he seeks service connection for a back disorder.  
Historically, the RO denied service connection for a back 
disorder in adjudications issued September 1975, January 
1983, and July 1988.  The veteran was informed of each denial 
by letter, and he did not timely appeal.  Thereafter, in 
December 1990, the RO informed the veteran by letter of its 
determination that he had not submitted new and material 
evidence to reopen a previously disallowed claim of service 
connection for a back disorder.  He did not timely appeal 
that determination.

In a claim for service connection for several disabilities, 
received by the RO on December 20, 1993, the veteran 
effectively petitioned to reopen his claim for service 
connection for a back disorder.  The RO did not then 
adjudicate the petition seeking to reopen that claim.  
Thereafter, the veteran provided a statement, received in 
April 1995, in support of a claim for an increased rating for 
post-traumatic stress disorder.  In that statement, he 
related his understanding, though flawed, that he had been 
granted service connection for a back disorder, but 
questioned why he had only been granted a zero percent 
rating.  

In the statement received on May 27, 1998, from which stems 
the current appeal seeking service connection for a skin 
disorder, the claimant mentioned back problems in service, 
and remarked he did not know if service connection had been 
granted for a back condition.  The RO issued a letter 
notifying the veteran of its September 1998 decision denying 
service connection for chloracne and peripheral neuropathy.  
In that letter, the RO stated that service connection for a 
back condition had been denied in September 1975 and in 
January 1983.  

Ultimately, in VA Form 21-4138, dated in January 2002, the 
veteran requested an explanation for "...why my rating for my 
back problem was deleted from my files."  The RO deemed the 
January 2002 statement to be an application to reopen the 
previously disallowed claim of service connection for a back 
disorder.  The RO, by letter issued in August 2002, advised 
the claimant of his rights in the VA claims process with 
respect to a claim of service connection for a back disorder.  

The Board has reviewed the procedural posture of the 
veteran's application to reopen a claim of service connection 
for a back disorder.  The Board concludes that his 
application to reopen a claim of service connection for a 
back disorder has remained in open status since December 20, 
1993.  The matter is referred to the RO for expeditious 
disposition.  


FINDING OF FACT

Uncontroverted medical evidence indicates that the veteran 
has chloracne that had its onset in military service as a 
result of herbicide exposure.


CONCLUSION OF LAW

Chloracne due to herbicide exposure was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claim for service connection for chloracne.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue, given the favorable nature of the Board's 
decision.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The fact that the veteran had service in Vietnam during the 
Vietnam era is sufficient, in and of itself, to presume he 
had herbicide exposure while there.  Moreover, chloracne is 
among the conditions listed above at 38 C.F.R. § 3.309(e).  
However, in the case of a claim seeking service connection 
for chloracne on a presumptive basis, the evidence must 
demonstrate that this skin condition was manifested within 
one year of the veteran's last exposure to an herbicide agent 
during military service.  38 C.F.R. § 3.307(a)(6)(ii).  In 
this case, the veteran completed service in Vietnam in 
December 1968, and chloracne was first medically verified 
during the late 1990's, hence long beyond the one year period 
for presumptive service connection for chloracne based on 
herbicide exposure.  

There is, then, no basis for a grant of service connection 
for chloracne, due to herbicide exposure, on a presumptive 
basis.  However, there remains the question of whether there 
is a basis for a grant of service connection for chloracne, 
based on herbicide exposure, on a direct basis.  

In regard to the veteran's claim relating chloracne directly 
to military service, the report of the June 1969 examination 
for service separation relates his history that he had a skin 
disease.  An examiner's assessment was that a skin rash was 
"N.S."  As a medical abbreviation, "NS" could mean "not 
seen" or "not significant" or "nonsymptomatic" or "not 
specified."  The Board believes that the presence of a skin 
rash at service separation cannot, with certainty, be ruled 
in or ruled out.  

VA clinical records, dated in 1987, first refer to a skin 
disorder in postservice years.  The veteran was found to have 
acneiform lesions of the face, attributed to folliculitis and 
cystic acne.  VA treatment entries, dated in 1994, indicate 
skin lesions involving the face, chest, back, groin area and 
legs, and the assessments were acne vulgaris and comedones.  
A private examiner's January 2000 biopsy confirmed 
suppurative folliculitis of the face and back.

A VA dermatologic examination was performed in June 2004.  
The clinician reported claims file review, obtained the 
veteran's history, and recorded clinical findings.  The 
examiner noted that when the veteran was examined prior to 
his release from service in 1969, "he had a skin rash which 
was not specified."  It was observed that, given the 
veteran's history and the finding of open comedones in the 
periauricular skin, this finding was consistent with 
chloracne.  The examiner stated that chloracne was known to 
be associated with Agent Orange exposure.  The examiner went 
on to express the opinion that the veteran's chloracne was 
most likely secondary to Agent Orange exposure, given the 
veteran's exposure and the occurrence of his acne at 
approximately the same time period.  

The June 2004 VA examiner's opinion can plausibly be read to 
support a finding that the veteran's current chloracne was 
first manifested at the time of exposure, such exposure 
having occurred during military service.  The opinion also 
plausibly supports a finding that the veteran's chloracne is 
of service onset and has been present over the years since 
the veteran's exposure to Agent Orange in Vietnam.  

There is no competent medical evidence in the claims file 
contradicting the VA dermatologist's opinion dating the onset 
of the veteran's chloracne to inservice herbicide exposure.  
On the current record, the Board believes that a grant of 
direct service connection for chloracne, based on herbicide 
exposure, is warranted.  38 U.S.C.A. § 1110; 38 U.S.C.A. 
§ 3.303.  


ORDER

Service connection for chloracne based on herbicide exposure 
is granted.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


